Title: From Thomas Jefferson to George Washington, 10 January 1781
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond Jany 10. 1781.

It may seem odd considering the important events which have taken place in this State within the course of ten days past, that I should not have transmitted an account of them to your Excellency, but such has been their extraordinary rapidity and such the unremitted exertions they have required from all concerned in Government that I do not recollect the portion of time which I could have taken to commit them to paper.
On the 31st. of December a Letter from a private Gentleman to General Nelson came to my hands, notifying that in the morning of the preceding day 27 Sail of vessels had entered the capes and from the tenor of the letter we had reason to expect within a few hours further intelligence whether they were friends or foes, their force, and other circumstances. We immediately dispatched General Nelson to the lower Country with powers to call on the Militia in that quarter or to act otherwise as exigences should require, but waited further intelligence before we would call for Militia from the middle or upper Country. No further intelligence came till the 2d inst. when the former was confirmed, it was ascertained that they were enemies and had advanced up James river to Warrasqueak bay. All arrangements were immediately taken for calling in a sufficient body of Militia for opposition. In the night of 3d we received advice that they were at anchor opposite James Town. We then supposed Wmsburg. to be their object. The wind however, which had hitherto been unfavorable, shifted fair, and the tide being also in their favor they ascended the river to Kennon’s that evening and with the next tide came up to Westover, having on their way taken possession of some works we had at Hoods by which two or three of their vessels had received some damage, but which were of necessity abandoned by the small garrison of 50 men  placed there on the enemy’s landing to invest the works. Intelligence of their having quitted the station at Jas. town from which we supposed they meant to land for Wmsburg. and that they had got in the evening to Kennon’s reached us the next morning at 5. o Clock and was the first indication of their meaning to penetrate towards this place or Petersburgh. As the orders for drawing Militia hither had been given but two days no opposition was in readiness. Every Effort was therefore necessary to withdraw the arms and other Military Stores records &c. from this place. Every Effort was accordingly exerted to convey them to the Foundery five miles and to the laboratory six miles above this till about sunset of that day when we learnt that the enemy had come to an anchor at Westover that morning. We then knew that this and not Petersburgh was their object and began to carry cross the river every thing remaining here, and to remove what had been transported to the Foundery and Laboritory to Westham the nearest crossing seven miles above this place, which operation was continued till they had approached very near. They marched from Westover at 2 o Clock in the afternoon of the 4th. and entered Richmond at 1 o Clock in the afternoon of the 5th. A regiment of infantry and about 30 horse continued on without halting to the Foundery. They burnt that, the boring mill the magazine and two other houses, and proceeded to Westham, but nothing being in their power there they retired to Richmond. The next morning they burnt some buildings of public and some of private property, with what Stores remained in them, destroyed a great quantity of private Stores and about 12 o Clock retired towards Westover where they encamped within the neck the next day. The loss sustained is not yet accurately known. As far as I have been able to discover it consisted at this place in about 300 musquets, some soldiers clothing to a small amount some quarter masters Stores of which 120 sides of leather was the principal article, part of the artificers tools and 3 waggons, besides which 5 brass 4 ℔rs. which we had sunk in the river were discovered to them, raised and carried off. At the Foundery we lost the greater part of the papers belonging to the auditors office, and of the books and papers of the Council office. About 5 or 6 tons as we conjecture of powder was thrown into the canal of which there will be a considerable saving by remanufacturing it. The roof of the foundery was burnt but the Stacks of Chimnies and furnaces not at all injured. The boring mill was consumed. Within less than 48 hours from the time of their landing and 19 from our knowing their destination they had penetrated 33 miles, done the  whole injury and retired. Their numbers from the best intelligence I have had are about 1500 infantry and as to their cavalry accounts vary from 50 to 120. the whole commanded by the parricide Arnold. Our Militia dispersed over a large tract of Country can be called in but slowly. On the day the enemy advanced to this place 200 only were embodied. They were of the town and its neighbourhood, and were too few to do any thing. At this time they are assembled in pretty considerable numbers on the South side James river but are not all yet brought to a point. On the north side are two or three small bodies amounting in the whole to about 900 men. The enemy were at 4 o Clock yesterday evening still remaining in their encampment at Westover and Berkeley neck. In the mean while Baron Steuben a zealous friend has descended from the dignity of his proper command to direct our smallest movements. His vigilance has in a great measure supplied the want of force in preventing the enemy from crossing the river, which might have been very fatal. He has been assiduously employed in preparing equipment for the Militia as they should assemble pointing them to a proper object and other offices of a good commander. Should they loiter a little longer and he be able to have a sufficient force I shall flatter myself they will not escape with total impunity. To what place they will point their next exertions we cannot even conjecture. The whole Country in the tide waters and some distance from them is equally open to similar insult.
I have the honor to be with every sentiment of respect Your Excellency’s mo. ob. & mo. hble Servt.,

Th: Jefferson

